ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Matthew K. Begeske has committed professional misconduct warranting public discipline, namely, respondent failed to timely file 1995 and 1996 federal and state individual income returns, failed to timely file federal employer withholding returns for seven quarters, failed to timely pay federal employer withholding taxes for several quarters between June 1997 and March 1999, and failed to file and pay state employer withholding returns for five quarters and several quarters between June 1997 and June 1998, in violation of Rules 8.4(b) and (d), Minnesota Rules of Professional Conduct.
Respondent admits his conduct has violated the Rules of Professional Conduct, waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is a public reprimand and two years unsupervised probation subject to the following conditions:
1. Respondent shall cooperate fully with the Director’s Office in its efforts to monitor compliance with this probation and promptly respond to the Director’s correspondence by the due date. Respondent shall cooperate with the Director’s investigation of any allegations of unprofessional conduct which may come to the Director’s attention. Upon the Director’s request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation;
2. Respondent shall abide by the Minnesota Rules of Professional Conduct;
3. Respondent shall timely file all required state and federal tax returns, including individual and employer withholding returns, and timely pay the taxes due thereon. Respondent shall affirmatively report to the Director, on or before the due date of the required returns, his compliance with filing and payment requirements. Such reports shall include copies of the required returns. On or before the filing deadline, respondent shall provide the Director *368with copies of all applications for filing extension and proof of approval of such applications. Respondent shall provide all of the documents and information required herein without specific reminder or request; and
4.Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
IT IS HEREBY ORDERED that Matthew K. Begeske is publicly reprimanded and placed on two years unsupervised probation subject to the conditions jointly agreed to and stated above and that respondent pay $900 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
BY THE COURT:
Alan C. Page Alan C. Page Associate Justice